Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention features system with method comprising a system memory controller, a local memory controller in electronic communication with the system memory controller, the local memory controller coupled with a memory array and operable to determine a variable memory page size for the memory array.
Related prior art include:
Yanan Cao, Long Chen and Zhao Zhang, "Flexible memory: A novel main memory architecture with block-level memory compression," 2015 IEEE International Conference on Networking, Architecture and Storage (NAS), 2015, pp. 285-294.
US 20130111147 (Mogul et al) teaching method receiving at least one runtime characteristic associated with accesses to contents of a memory page and dynamically adjusting a memory fetch width for accessing the memory page based on the at least one runtime characteristic.
US 20190065105 (Gans) teaching systems and devices for memory with a virtual page size  featuring variable page size defined that represents a subset or superset of memory cells in a nominal page size for the array, the memory cells associated with a page size of a memory array may be accessed with commands to a memory array.

However, none of the prior art of record teaches or renders obvious the features as recited in the claims, taken in light of the disclosure describing:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136